Citation Nr: 0423850	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  96-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for depressive psychosis, claimed to have resulted 
from an electromyogram performed at a VA medical facility in 
September 1995.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for depressive psychosis, claimed to 
have resulted from an electromyogram (EMG) performed at a VA 
medical facility in September 1995.

In a September 2002 decision, the Board denied the claim 
currently at issue.  The veteran then appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In November 2003, the General Counsel for the 
Department of Veterans Affairs (VA) and the veteran's 
attorney filed a Joint Motion asking the Court to vacate the 
Board's decision.  Principally, the parties agreed to remand 
this matter to the Board for additional evidentiary 
development and for further consideration in light of new 
law, i.e., the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  Later in November 2003, the Court issued 
an order granting the Joint Motion, vacating the Board's 
September 2002 decision, and remanding the case to the Board.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the appellant.


REMAND

The November 2003 joint motion identified two bases upon 
which a remand to the RO is required in this case.  

Initially, the joint motion indicated that a remand is 
required in accordance with Stegall v. West, 11 Vet. App. 268 
(1998).  This claim was previously before the Board in 
November 2000, at which time it was remanded for additional 
evidentiary development to include scheduling a VA 
examination addressing the nature, extent, and etiology of 
any currently diagnosed psychiatric disorder.  A VA 
examination was conducted in May 2001.  Under Stegall, a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders. 

The Court has held that, where the remand orders of the Board 
are not fully implemented, the Board itself errs in failing 
to insure compliance.  In the Joint Motion, the parties to 
the litigation stipulated that the May 2001 VA examination 
report did not adequately address the nature of the 
appellant's currently manifested psychiatric condition(s) and 
did not offer an opinion regarding etiology.  Specifically, 
therein the examiner opined that the appellant was probably 
malingering, but added that additional testing was necessary 
before a full assessment could be offered.  The Joint Motion 
indicated that, since no such testing was performed, the 
examination did not satisfy the remand instructions.  It was 
agreed that another remand was necessary so that the 
appellant could be afforded a thorough VA medical examination 
addressing the etiology of his psychiatric conditions, and so 
that additional testing could be conducted.  

In addition, the Joint Motion stipulated that a remand is 
required in order to comply with VA's recently enhanced duty 
to notify and assist claimants.  The VCAA, Public Law No. 
106-475, 114 Stat. 2096 (2000), introduced several changes 
into the VA adjudication process.  These changes have been 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, 
VA's duty to notify and assist claimants has been 
significantly expanded in the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete. 38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 
3.159(c).

Recently, pursuant to a decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court stated that, under the VCAA, 
"the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must (4) "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .  
Pelegrini, supra, at 121. 

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, "the Board must ensure 
that complying notice is provided unless the Board makes 
findings regarding the completeness of the record or as to 
other facts that would permit [a conclusion] that the notice 
error was harmless, including an enumeration of all evidence 
now missing from the record that must be a part of the record 
for the claimant to prevail on the claim."  VAOPGCPREC 7-
2004 (July 16, 2004).

The Joint Motion specifically identified two deficiencies in 
the September 2002 decision of the Board, pertaining to the 
duty to notify and assist the claimant.  First, it was agreed 
in the Joint Motion that the September 2002 Board decision 
did not present sufficient reasons and bases to support its 
conclusion under the VCAA that VA had provided adequate 
notice of the information and evidence necessary to 
substantiate the veteran's claim.  Second, VA did not 
properly satisfy the duty to notify the veteran of the 
allocations of the burden of obtaining necessary evidence 
under 38 U.S.C.§ 5103(a) as amended by the VCAA.  In this 
regard, the joint motion cited the Court's determinations in 
Quartuccio and Charles, supra.



In light of the Joint Motion in this case, and the Order of 
the Court, this appeal is REMANDED for the following 
development:

1.  The RO should review the record and 
assure compliance with all VCAA notice and 
assistance requirements, under 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002), as well as any 
other controlling legal authority. 

2.  The RO should obtain the names and 
addresses of all medical care providers (VA 
or non-VA), if any, who have recently treated 
the veteran for his claimed depressive 
psychosis disorder and whose records are not 
already on file.  The RO should request that 
the veteran furnish signed authorizations for 
release to the VA of medical records in 
connection with each non-VA source 
identified.  The RO should also attempt to 
obtain any additional VA medical records not 
already on file which may exist, and 
incorporate them into the claims folder.

3.  The RO should then schedule the veteran 
for a VA psychiatric examination to evaluate 
the nature, extent, and etiology of any 
currently diagnosed psychiatric, disorder.  
The examiner's report should reflect such 
review of the history of this case, and 
should fully set forth all current 
complaints, pertinent clinical findings, and 
diagnoses.  In particular, the previous VA 
examination report of May 2001 should be 
reviewed.  Therein, the examiner commented 
that the appellant was probably malingering, 
and recommended that psychological testing be 
performed including specific testing to 
either support or refute the diagnosis of 
malingering.  No such testing was undertaken, 
thereby warranting, in part, the basis for 
this remand.  Such testing must be undertaken 
in conjunction with this scheduled VA 
examination and a full assessment, including 
a concurrence with or refutation of a 
diagnosis of malingering, should be offered.   

The examiner should render an opinion as to 
the etiology of any currently diagnosed 
psychiatric disorder, if any.  The examiner 
should comment as to whether it is at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) that any such 
diagnosed psychiatric disorder was caused by 
the claimed VA treatment - a September 1995 
EMG, and, if so, whether it was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA, or due to some 
event which was not reasonably foreseeable.  
Furthermore, the examiner should comment as 
to whether any such psychiatric disorder pre-
existed the claimed VA treatment and if so, 
whether it underwent any aggravation (i.e., 
permanent increase in severity, beyond its 
natural progress) as a result of such 
treatment.  It is critical that the veteran's 
claims folder, to include a copy of this 
Remand, along with any additional evidence 
obtained pursuant to the requests above, be 
provided to the examiner for review in 
conjunction with the examination.  The 
examination report should reflect review of 
pertinent material in the claims folder and 
include the complete rationale for all 
opinions expressed.

4.  The RO should review the record post-
examination and ensure that all questions 
posed in this Remand have been adequately 
addressed.  The report should be returned for 
completion if any inadequacies are found.  If 
the examiner recommends further development 
(e.g., a request to obtain additional medical 
records or conduct additional tests), such 
development should also be accomplished. 

5.  Thereafter, the pending claim should be 
reviewed by the RO, to ensure that all 
notification and development action required 
by the VCAA is fully complied with and 
satisfied.  After completion of the above and 
any additional development which the RO may 
deem necessary, the RO should review the 
record, and furnish the appellant and his 
representative with an appropriate 
supplemental statement of the case and afford 
him an opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


